Title: To James Madison from James Mchenry, 14 August 1788
From: McHenry, James
To: Madison, James


Dr. SirBaltimore 14 Augt. 1788
I thank you for your last letter. Will you be kind enough to favor me with your opinion on the following question.
May a State lay a Tax upon transfers of book debts notes &c by their own citizens to citizens of another State or to foreigners?
The States have a concurrent jurisdiction over subjects of internal taxation with Congress; but Congress have the power to regulate commerce between the several States and with foreigners. Can Congress consistent with this power prevent such a tax. If they cannot the States by such a tax may obviate those fradulent or collusive transfers which are so much apprehended by those who oppose the establishment of the inferior federal courts. Favor me with your sentiments as soon as you can.
